IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


BRIAN CHRISTIAN OLIVER,                   : No. 126 MM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
JOHN J. TALABER, ESQUIRE,                 :
DEFENDANT, SECRETARY,                     :
PENNSYLVANIA BOARD OF                     :
PROBATION AND PAROLE,                     :
                                          :
                   Respondent             :
                                          :
                                          :


                                     ORDER



PER CURIAM

      AND NOW, this 16th day of November, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.